DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed May 14, 2020 is acknowledged.

Response to Amendment
Claims 1-28 have been canceled.  Claims 29-48 are new.  Claims 29-48 are pending and have been provided to be examined upon their merits.
Applicant’s amendment to their specification dated May 14, 2020 is entered.

Claim Objections
Claim 39 is objected to because of the following informalities:  the step of “receiving a transaction from an Automate…” where “Automate” should probably be “Automated.”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: para. [0057], first sentence, has transaction device referencing both 101 and 103 and mobile device referencing both 103 and 101.  From the drawings it appears the mobile device is 101 and the transaction device is 103.  
Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 29-48 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 39 as the claim that represents the claimed invention for analysis and is similar to system Claim 29.  Claim 39 recites the limitations of:
A computer-implemented method for processing a cardless transaction, comprising:
receiving a list request for accounts associated with a user from a mobile device, the list request including user credentials;
determining one or more accounts associated with the user credentials;
transmitting account information for each of the one or more accounts associated with the user credentials to the mobile device;
receiving a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device; 
determining a substitute value corresponding to the selected account; 
generating a dynamic token associated with the substitute value; 
receiving a transaction request from an Automate Teller Machine (ATM), the transaction request including one or more transaction parameters, the substitute value, and the dynamic token; 
determining the account information of the selected account using the substitute value and the dynamic token received in the transaction request; and 
transmitting the account information of the selected account and the one or more transaction parameters to a payment network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 29 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
The claims are also abstract under Mental Processes grouping of abstract ideas where the claims can be performed as a mental process in the mind of a person.  Claim 39, for example, does not require a computer to perform any of the significant steps, or any of the steps for that matter (i.e. something or someone unknown receives a list of accounts from a mobile device including user credentials, determines accounts, 
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite: Automated Teller Machine (ATM), memory, processor, mobile device, payment network (Claim 29); computer, mobile device, ATM, payment network (Claim 39).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See para. [027] where devices can be duplicated, omitted or modified by one of ordinary skill in the art and para. [0099] where implementation by a general purpose computer is taught.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 29 and 39 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a  Thus claims 29 and 39 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 30-38 and 40-48 further define the abstract idea that is present in their respective independent claims 29 and 39 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 30-38 and 40-48 are directed to an abstract idea.  Thus, the claims 29-48 are not patent-eligible.

			
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, 45, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 has “receive an account registration request… the account registration request including the user credentials and one or more new accounts…” where registration of user credentials and new accounts cannot be found in the written description.  This is also true for “generate a substitute value for each of the or more new accounts”  In general, there is no teaching of “new account(s)” anywhere in the disclosure. Claim 45 has a similar problem.  Claims 36 and 46 also recite “new account” and therefore recite new matter.
Claims 36 and 46 are further rejected as they depend from their respective claims 35 and 45.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 has “receiving a transaction request from an Automate Teller Machine (ATM),… including one or more transaction parameters, the substitute value, and the dynamic token” where It is indefinite as to receiving both substitute value and dynamic value.  The disclosure teaches the alternative “or” for substitute value or dynamic tokens (para. [0025]), therefore it is indefinite as to receiving both.  Further the subsequent two steps require all three being received (substitute value, dynamic token, and transaction parameters).  In general, a transaction parameter and one account information of some type (e.g. deposit Y dollars in X account, where X account is either a substitute value or dynamic token) would seem to required.  Therefore it is indefinite as to doing it for all three parameters. The Claim 29 has a similar problem.
Claim 46 has “small monetary value” where “small” is a relative term rendering the claim indefinite.  Claim 36 has a similar problem.
Claims 30-38 and 40-48 are further rejected as they depend from their respective independent claim.

	
Prior Art Search

A prior art search was conducted but does not result in a prior art rejection at this time.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least dynamic token…
Pub. No. US 20130290119 A1; US 20150066745 A1; US-20140344153-A1

Patent No. US 8229852 B2; US-7349871-B2

Foreign: CN-101583968-A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693